DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11  of copending Application No. 17/010459 in view of US Patent Application Publication No. 20200090049 to Aliper et al. (“Aliper”). Although, the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection.

The claim mapping is as follows.
Current Application
1. A system for training a composed variational natural language generator, the system comprising: an input interface configured to receive a training sequence of tokens including a first intent token and a second intent token; an encoder configured to: encode the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding, and compute an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; and a decoder configured to: generate, from the encoded sequence, a reconstructed sequence of tokens; and compute a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable.

11. A method for training a composed variational natural language generator, the method comprising: receiving, via an input interface, a training sequence of tokens including a first intent token and a second intent token; encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable.

Application No. 17/010,459
1. A system for composed variational natural language generation, the system comprising: an input interface configured to: obtain, from a training dataset for a language model, an utterance associated with an intent of a domain and an action, and convert the utterance and the intent into an input sequence of tokens; and a bi-latent variational encoder configured to: apply an attention mask that prevents a first token representing the domain and a second token representing the action from the input sequence from attending to each other, generate a first latent variable corresponding to the first token and a second latent variable corresponding to the second token, wherein the first latent variable and the second latent variable are disentangled from each other conditioned on the domain and the action, respectively, and output, to a decoder, an encoded sequence of tokens including at least the first latent variable and the second latent variable.






11. A method for composed variational natural language generation, the method comprising: obtaining, via an input interface, from a training dataset for a language model, an utterance associated with an intent of a domain and an action; converting the utterance and the intent into an input sequence of tokens; applying, by a bi-latent variable encoder, an attention mask that prevents a first token representing the domain and a second token representing the action from the input sequence from attending to each other; generating a first latent variable corresponding to the first token and a second latent variable corresponding to the second token, wherein the first latent variable and the second latent variable are disentangled from each other conditioned on the domain and the action, respectively; and outputting, to a decoder, an encoded sequence of tokens including at least the first latent variable and the second latent variable.


As shown above, claims 1 and 11 of Application no. 17/010,459 disclose the limitations recited by claims 1 and 11 of the currently pending application except for the following: computing an encoder loss; and computing a reconstruction loss.
However, Aliper discloses computing Kullback-Leibler divergence to compute a loss from the data set [encoder loss] and also reconstruction loss [paragraph 0003, 0007, 0065, 0069, 0072, 0077].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that claims 11 and 11 of the currently pending application are obvious variants of claims 1 and 11 of Application no. 17/010459 in view Aliper for the purpose of efficiently generating an object that satisfies a condition, where some conditions may be known and where some conditions may not be known using one or more DNNs [Aliper paragraph 0002].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a system (Claims 1-10) and a method (Claim 11-20) for training a composed variational natural language generator. The independent claims 1 and 11 recite “receiving, via an input interface, a training sequence of tokens including a first intent token and a second intent token; encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable”.
The limitation of “training a composed variational natural language generator.” “receiving a training sequence…”, “encoding the training sequence… “computing an encoder loss…”, “generating a reconstructed sequence…”, and  “computing a reconstruction loss…,“ as drafted covers a human organizing of activities. More specifically, a human seeing receiving texts and applying NLP processes and formulas. All these activities can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 recite additional elements -- “an input interface”. The additional element, “an input interface”, is well known and generic competent used conventionally in most of the generic computer devices. Also, it is known that CRM or computer-implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. In addition, “an input interface”, as suggested is a generic element and accounts to no additional limits that may result in subject matter eligibility. According, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, “receiving, via an input interface, a training sequence of tokens including a first intent token and a second intent token; encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable” are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, “receiving, via an input interface, a training sequence of tokens including a first intent token and a second intent token; encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable” amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore the claim is not patent eligible under 35 U.S.C. 101.
Claims 2 and 12 are dependent on independent claims 1 and 11 and include all the limitations of claims 1 and 11. Claims 2 and 12 recite “wherein the encoder loss is computed based on a first KL-loss between the first conditional distribution of the first latent variable conditioned on the first intent token and a fourth conditional distribution of the first latent variable conditioned on both the first intent token and the training sequence of tokens, and a second KL-loss between the second conditional distribution of the second latent variable conditioned on the second intent token and a fifth conditional distribution of the second latent variable conditioned on both the second intent token and the training sequence of tokens”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims 2 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 3 and 13 are dependent on independent claims 2 and 12 and include all the limitations of claims 2 and 12. Claims 3 and 13 recite “wherein the reconstruction loss is computed as an expectation of a logarithm of the third conditional distribution, wherein the expectation is conditioned on the fourth conditional distribution and the fifth conditional distribution”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims 3 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 4 and 14 are dependent on independent claims 2 and 12 and include all the limitations of claims 1 and 11. Claims 4 and 14 recite “wherein input interface is further configured to: receive an in-class training sample and an out-of-class training sample for the first intent token and the second intent token” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 4 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 5 and 15 are dependent on claims 1 and 11 and include all the limitations of claims 4 and 14. Claims 5 and 15 recite “wherein the in-class training sample corresponds to the first intent token and the second intent token, and the out-of-class training sample is generated by selecting, from a set of training samples, a training sample that is similar to the in-class training sample and corresponds to an intent other than the first intent token or the second intent token” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 5 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 6 and 16 are dependent on claims 5 and 15 and include all the limitations of claims 5 and 15. Claims 6 and 16 recite “wherein the selected training sample has a similarity with the in- class training sample based on a first number of shared unigrams between the selected training sample and the in-class training sample, a second number of shared bi-grams between the selected training sample and the in-class training sample, and a third number of shared uni-grams between names of intents corresponding to the selected training sample and the in-class training sample” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 6 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 7 and 17 are dependent on claims 4 and 14 and includes all the limitations of claims 4 and 14. Claims 7 and 17 recite “wherein the encoder is configured to: encode the in-class training sample with the first intent token and the second intent token into a first encoded sequence, and the out-of-class training sample with the first intent token and the second intent token into a second encoded sequence, respectively; and wherein the decoder is configured to: generate a reconstructed in-class sample from the first encoded sequence and a reconstructed out-of-class sample from the second encoded sequence, respectively” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claims 7 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 8 and 18 are dependent on claims 7 and 17 and includes all the limitations of claims 7 and 17. Claims 8 and 18 recite “wherein the decoder is configured to sequentially generate each token in the reconstructed in-class sample or in the reconstructed out-of-class sample, and to 4846-2741-6265 v.126Attorney Docket No. 70689.123US02 salesforce.com, inc. Reference No. A4849US2 sequentially compute a first conditional probability of the reconstructed in-class sample and a second conditional probability of a reconstructed out-of-class sample, both conditioned on the first intent token and the second token”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims 8 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 9 and 19 are dependent on claims 8 and 18 and includes all the limitations of claims 8 and 18. Claims 9 and 19 recite “wherein the decoder is further configured to: compute a contrastive loss by constraining a logarithm of the first conditional probability to be higher than that of the second conditional probability for at least a pre-defined margin”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 10 and 20 are dependent on claims 9 and 19 and includes all the limitations of claims 9 and 19. Claims 10 and 20 recite “wherein the encoder and the decoder are jointly trained by any combination of the encoder loss, the decoder loss and the contrastive loss”, under the broadest reasonable interpretation, involves mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract idea. The claim language provides only further specifying what the data used in the underlying mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined, via search and review of prior art submitted on the originally filed IDS, that the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 1 and 11, particularly: encoding the training sequence into an encoded sequence including a first latent variable corresponding to the first intent token and a second latent variable corresponding to the second intent token, wherein the first intent token and the second intent token are prevented from attending to each other during encoding; computing an encoder loss based on a first conditional distribution of the first latent variable conditioned on the first intent token and a second conditional distribution of the second latent variable conditioned on the second intent token; generating, from the encoded sequence, a reconstructed sequence of tokens; and computing a reconstruction loss based on a third conditional distribution of the reconstructed sequence of tokens conditioned on the first intent token, the second intent token, the first latent variable and the second latent variable.
Claims 2-10 and 12-20 are objected to for being dependent on a rejected base claim.

The closest prior art:
	Jeon et al.  (US 20210104231) discloses a response inference apparatus receives an input, generates a latent variable vector in a latent variable region space by encoding the input, generates a validation vector with a predetermined phase difference from the latent variable vector, generates an output response by decoding the latent variable vector, generates a validation response by decoding the validation vector, and validates the output response by comparing the output response to the validation response. However, fails to disclose the subject matter as recited above in independent claims.
	Kashino et al. (US 20220245191) discloses a sound signal search apparatus includes: a recording unit that records a sound signal database made up of records each including a latent variable corresponding to a sound signal and the sound signal, the latent variable being generated from the sound signal with a sound signal encoder; a latent variable generation unit that generates, from a natural language representation being input (hereinafter referred to as an input natural language representation), a latent variable corresponding to the input natural language representation using a natural language representation encoder; and a search unit that determines sound signals corresponding to the input natural language representation as a search result from the latent variable corresponding to the input natural language representation using the sound signal database. However, fails to disclose the subject matter as recited above in independent claims.
	Costello et al. (US 20200273541) discloses a method of unsupervised protein sequence generation includes determining a dataset of known protein sequences, wherein the dataset comprises unlabeled or sparsely labeled data. The method further includes training, by a processing device, a generative model on the dataset. The method further includes generating, using the generative model, a semantically-valid protein sequence example based on the dataset. However, fails to disclose the subject matter as recited above in independent claims.
	Dong et al. (NPL: Unified Language Model Pre-training for Natural Language Understanding and Generation) discloses a new UNIfied pre-trained Language Model (UNILM) that can be fine-tuned for both natural language understanding and generation tasks.The model is pre-trained using three types of language modeling tasks: unidirectional, bidirectional, and sequence-to-sequence prediction. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652